 

Exhibit 10.1

 



AMENDMENT NO. 3 TO SENIOR SECURED TERM LOAN FACILITY AGREEMENT

 

               AMENDMENT NO. 3 TO SENIOR SECURED TERM LOAN FACILITY AGREEMENT,
dated as of April 17, 2015 (this “Amendment”), is made with reference to that
certain Senior Secured Term Loan Facility Agreement dated as of February 15,
2013 by and among Ocwen Loan Servicing, LLC, a Delaware limited liability
company (the “Borrower”), Ocwen Financial Corporation, a Florida corporation
(the “Parent”), certain subsidiaries of the Parent (the “Subsidiary
Guarantors”), the Lenders party thereto, and Barclays Bank PLC, as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity, the “Collateral Agent”) (as amended by
Amendment No. 1 to Senior Secured Term Loan Facility Agreement and Amendment No.
1 to Pledge and Security Agreement, dated as of September 23, 2013, as further
amended by Amendment No. 2 to Senior Secured Term Loan Facility Agreement, dated
as of March 2, 2015, the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings given to them in the Credit
Agreement.

RECITALS

               The Borrower has requested that the Required Lenders and the
Administrative Agent agree to amend certain provisions of the Credit Agreement,
in accordance with the requirements of Section 10.05 of the Credit Agreement,
and the Required Lenders and the Administrative Agent are willing to so agree
subject to the terms and conditions contained in this Amendment.

               Subject to the terms and conditions set forth herein, on the
Amendment No. 3 Effective Date (as defined below), each Lender delivering an
executed signature page to this Amendment to the Administrative Agent at or
prior to 5:00 p.m., New York City time, on April 17, 2015 (each a “Consenting
Lender”) has consented to this Amendment and the amendments set forth herein.

               Accordingly, in consideration of the Recitals and the covenants,
conditions and agreements hereinafter set forth, the receipt and adequacy of
which are hereby acknowledged, the Borrower, the Required Lenders and the
Administrative Agent hereby agree as follows:

               1.            Amendments to the Credit Agreement.

                              (a)               Section 1.01 of the Credit
Agreement is hereby amended by adding the following definition in the
appropriate alphabetical order:

                                                  “Amendment No. 3 Effective
Date” means April 20, 2015.

                              (b)               The definition of “Consolidated
Excess Cash Flow” in Section 1.01 of the Credit Agreement is hereby amended by
replacing the phrase “non-operating and” appearing in clause (ii)(a)(4) thereof
with “non-operating and/or” and inserting the following at the end of clause
(ii)(a)(4) thereof “(and, for the avoidance of doubt, the $150,000,000 payment
made to the New York Department of Financial Services in December 2014 is a
non-recurring item for purposes of this clause (4))”.

1

 



                              (c)               The definition of “Consolidated
Net Income” in Section 1.01 of the Credit Agreement is hereby amended by
replacing the phrase “non-operating and” appearing in clause (ii)(e) thereof
with “non-operating and/or” and inserting the following at the end of clause
(ii)(e) thereof “(and, for the avoidance of doubt, the $150,000,000 payment made
to the New York Department of Financial Services in December 2014 is a
non-recurring item for purposes of this clause (e))”.

                              (d)               Section 5.01(c) of the Credit
Agreement is hereby amended by replacing the phrase “which report and/or the
accompanying financial statements shall be unqualified as to going concern and
scope of audit” appearing in clause (ii) thereof with “which report and/or the
accompanying financial statements shall be, except for, with respect to going
concern, the fiscal year ending on December 31, 2014, unqualified as to going
concern and scope of audit”.

                              (e)               Section 5.01(c) of the Credit
Agreement is hereby further amended by replacing the proviso at the end of such
Section with the following:

                                                  “; provided, however, that,
for the fiscal year ending on December 31, 2014, any financial statements,
reports or information required under this Section 5.01(c) may be delivered on
or prior to May 29, 2015”.



                              (f)               Each party hereto hereby
acknowledges and agrees that if any delay in the filing by the Parent of its
Annual Report on Form 10-K with the SEC with respect to the fiscal year ending
on December 31, 2014 results in or causes any default or breach under the Credit
Agreement or any other Loan Documents (other than any Event of Default under
Section 8.01(e) of the Credit Agreement that continues for more than 5 days), no
such breach or default shall constitute a Default or Event of Default under the
Credit Agreement so long as the Parent files such Annual Report on or prior to
May 29, 2015.

               2.            [Reserved].

               3.            Conditions. Section 1 of this Amendment shall
become effective as of the Amendment No. 3 Effective Date (provided that the
amendments in Sections 1(b) and 1(c) of this Amendment to the definitions of
“Consolidated Excess Cash Flow” and “Consolidated Net Income” shall become
effective as of December 31, 2014) when, and only when:

                              (a)               the Administrative Agent (or its
counsel) shall have received from the Required Lenders, the Borrower and the
Loan Parties either (i) a counterpart of this Amendment signed on behalf of such
Person or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or pdf transmission of a signed signature page of this
Amendment) that such Person has signed a counterpart of this Amendment;

                              (b)               the Administrative Agent shall
have received a certificate of an Authorized Officer of the Parent certifying
that immediately before and after giving effect to this Amendment, (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
representations and warranties (x) of each Loan Party set forth in the Loan
Documents and (y) in Section 4 of this Amendment, in each case, are true and
correct in all material respects as of the Amendment No. 3 Effective Date (or in
the case of Section 4.24 of the Credit Agreement with respect to Schedules
1.01(e)(A) and 1.01(e)(B), as of the date of the most recent delivery prior to
the Amendment No. 3 Effective Date of updated Schedules 1.01(e)(A) and
1.01(e)(B) pursuant to Section 5.01(m) of the Credit Agreement); it being
understood that, to the extent that any such representation and warranty
specifically refers to an earlier date, it shall be true and correct in all
material respects as of such earlier date and any such representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein); and

2

 



                              (c)               the Borrower shall have paid to
the Administrative Agent (x) all fees in the amounts previously agreed in
writing and in accordance with Section 6 below to be paid on the Amendment No. 3
Effective Date, (y) all costs and expenses of the Administrative Agent
(including, without limitation the fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent) and (z) for the
ratable account of each Consenting Lender, an amount equal to 0.50% of the
outstanding principal amount of such Consenting Lender’s Loans on the Amendment
No. 3 Effective Date.

               The effectiveness of this Amendment (other than Sections 7, 8 and
9 hereof) is conditioned upon the accuracy of the representations and warranties
set forth in Section 4 hereof.

               4.            Representations and Warranties. In order to induce
the Lenders party hereto to enter into this Amendment, the Parent and each other
Loan Party hereby represents and warrants to the Administrative Agent and each
Lender as follows:

                              (a)               This Amendment has been duly
authorized, executed and delivered by the Loan Parties and constitutes the
legal, valid and binding obligations of each of the Loan Parties enforceable
against each of the Loan Parties in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

                              (b)               On and as of the Amendment No. 3
Effective Date (before and after giving effect to this Amendment), each of the
representations and warranties made by the Parent and any other Loan Party
contained in Article IV of the Credit Agreement and each other Loan Document is
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects on and as of the Amendment No. 3
Effective Date (before and after giving effect to this Amendment), as if made on
and as of such date and except to the extent that such representations and
warranties specifically relate to an earlier date); and

                              (c)               No Default or Event of Default
has occurred and is continuing.

               5.            Credit Agreement. The Credit Agreement and the
other Loan Documents shall in all other respects remain in full force and
effect, and no amendment, consent, waiver, or other modification herein in
respect of any term or condition of any Loan Document shall be deemed to be an
amendment, consent, waiver, or other modification in respect of any other term
or condition of any Loan Document. Each Loan Party hereby expressly acknowledges
the terms of this Amendment and reaffirms, as of the date hereof, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby
and (ii) its guarantee of the Obligations under the Guaranty, as applicable, and
its grant of Liens on the Collateral to secure the Obligations pursuant to the
Security Documents.

3

 



               6.            Fees and Expenses. The Borrower agrees to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment (including, without
limitation, the reasonable and documented fees and expenses of Cahill Gordon &
Reindel LLP), if any, in accordance with the terms of Section 10.02 of the
Credit Agreement.

               7.            Counterparts. This Amendment may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or pdf or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

               8.            Loan Document. This Amendment shall constitute a
Loan Document for all purposes under the Credit Agreement.

               9.            Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

               10.          Severability. Any term or provision of this
Amendment which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Amendment or affecting the validity or enforceability of
any of the terms or provisions of this Amendment in any other jurisdiction. If
any provision of this Amendment is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

               11.          Headings. The Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

[SIGNATURE PAGES FOLLOW]



4

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

        BARCLAYS BANK PLC,   as Administrative Agent and the Collateral Agent  
    By: /s/ Alicia Borys   Name:   Alicia Borys   Title: Vice President



 

ACKNOWLEDGED AND AGREED TO BY:

  OCWEN LOAN SERVICING, LLC, as Borrower         By:  /s/ Michael R. Bourque  
Name.  Michael R. Bourque   Title:  Chief Financial Officer         OCWEN
FINANCIAL CORPORATION, as Parent         By: /s/ Michael R. Bourque   Name.
Michael R. Bourque   Title:  Chief Financial Officer         SUBSIDIARY
GUARANTORS:         OCWEN MORTGAGE SERVICING, INC.         By: /s/ Michael R.
Bourque   Name.  Michael R. Bourque   Title:  Chief Financial Officer        
HOMEWARD RESIDENTIAL HOLDINGS, INC.         By: /s/ John V. Britti   Name:  John
V. Britti   Title:  Chief Financial Officer         HOMEWARD RESIDENTIAL, INC.  
      By: /s/ John V. Britti   Name:  John V. Britti   Title:  Chief Financial
Officer

2